DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to claims 15-16 and 31-34
Applicant's arguments filed April 27th 2022 have been fully considered but they are not persuasive. The amendments did require a slight reconstruction of the rejection however the claims are still considered anticipated by Overgaard alone.
In regards to claims 1-6 8-11, 13-14, 17-19, 22, 24-27, and 29-30
Applicant’s arguments, see Remarks, filed April 27th 2022, with respect to the rejection(s) of claim(s) 1-14 and 17-30 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kristensen
Priority
The examiner would like to note that the previous PTO-326 marked that a claim of foreign priority was made is an error.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-16 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being clearly anticipated by Overgaard WO 2017114534 A1 (hereinafter Overgaard).
In regards to claim 15, Overgaard teaches a door lock (door components of figure 1 minus 9 and 8, and add figure 2) comprising: a body (11) adapted to be mounted to a door (See fig 1);  a lock drive (16) including a drive wheel (18) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (12) movably mounted to the body and adapted for manual movement between at least two positions (abstract), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (abstract); a drive train (19 and 39) including a motor (39) mounted to an inner face of the body (See fig 6b), the drive train adapted to move the lock drive in response to movement of the motor (abstract); and a position sensor (35) mounted to the inner face of the body (See figs 6a and 6b) and coupled to a position gear (gear of 35, since the decoder would need a gear to read the position) that is coupled to the lock drive for movement with the lock drive, the position gear being independent of any drive train component used to move the lock drive (See fig 6a) wherein the drive wheel, drive train and position sensor are laterally offset in relation to the inner face of the body such that the drive wheel, drive train and position sensor do not overlap with each other (See fig 6a).
In regards to claim 16, Overgaard teaches the door lock of claim 15, wherein the position sensor includes a potentiometer (Overgaard describes a potentiometer in page 14 lines 9-24 and page 4 line 25 – page 5 line 10, as a “decoder”) coupled to the position gear. 

In regards to claim 31, Overgaard teaches the door lock of claim 15, further comprising a clutch (23) mechanically arranged between the motor and the lock drive, the clutch being adapted to selectively couple and uncouple the motor from the lock drive based on movement of the motor (See figs 3a-3c).  
In regards to claim 32, Overgaard teaches the door lock of claim 31, wherein the clutch includes a clutch gear  (22) having a pivot axis (26) and arranged to move within a curved slot of the body such that the clutch gear can move relative to the body along a two dimensional pathway (See figs 3a -3c).  
In regards to claim 33, Overgaard teaches the door lock of claim 32, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See figs 3a-3c).  
In regards to claim 34, Overgaard teaches the door lock of claim 15, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (See figs 6a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-11, 13-14, 17-19, 22, 24-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen EP 2762661 A1 (hereinafter Kristensen) in view of Overgaard.
In regards to claim 1, Kristensen teaches a door lock comprising: a body adapted to be mounted to a door (See fig 1); a lock drive (See fig 2 and fig 5) including a drive wheel (9) movably mounted to the body for rotation about a lock drive axis (axis of 9) and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (6) movably mounted to the body and adapted for manual movement between at least two positions, the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (See fig 3); a drive motor (8) mounted to an inner face of the body (See fig 4); a transmission (12) mounted to the inner face of the body (See fig 2) and coupled between the drive motor and the lock drive (See fig 4) and adapted to move the lock drive in response to movement of the drive motor (See fig 4).
However Kristensen does not teach a position sensor including at least one gear mounted to the inner face of the body and coupled to the lock drive for rotation in response to movement of the lock drive, the position sensor being adapted to detect a position of the lock drive independent of movement of the drive motor or transmissions wherein the drive wheel, drive motor, transmission and position sensor are positioned such that a plane perpendicular to the lock drive axis passes through at least a portion of the drive wheel, drive motor, transmission and position sensor. 
Overgaard teaches a similar device with a position sensor coupled to a drive wheel (See fig 6a) where the position sensor including at least one gear (34) mounted to the inner face of the body (See fig 6a) and coupled to the lock drive for rotation in response to movement of the lock drive (See fig 6a), the position sensor being adapted to detect a position of the lock drive independent of movement of the drive motor or transmissions (See fig 6a).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Overgaard’s position sensor in Kristensen’s door lock in order to be able to detect the position of Kristensen’s lock drive.
Overgaard in view of Kristensen teach wherein the drive wheel, drive motor, transmission and position sensor are positioned such that a plane perpendicular to the lock drive axis passes through at least a portion of the drive wheel, drive motor, transmission and position sensor (Kristensen fig 4; it stands to reason that since Overgaard’s position sensor is in line with the drive wheel such would be the case when integrated with Kristensen and thus this limitation met).
In regards to claim 2, Kristensen as modified by Overgaard teaches the door lock of claim 1, wherein Kristensen further teaches the door lock further comprising a clutch (16) mechanically arranged between the drive motor and the lock drive, the clutch being adapted to selectively couple and uncouple the drive motor from the lock drive based on movement of the drive motor (See fig 2).  
In regards to claim 3, Kristensen as modified by Overgaard teaches the door lock of claim 2, wherein the position sensor is adapted to detect a position of the lock drive independent of whether the clutch couples or uncouples the drive motor from the lock drive (since Overgaard is connected to the drive wheel and not the transmission mechanism this would be true, see Overgaard’s fig 6a).  
In regards to claim 6, Kristensen as modified by Overgaard teaches the door lock of claim 1, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (Overgaard see fig 6a).  
In regards to claim 8, Kristensen as modified by Overgaard teaches the door lock of claim 1, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (Kristensen See fig 4).  
In regards to claim 9, Kristensen as modified by Overgaard teaches the door lock of claim 8, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (Kristensen 4, see figs 5-6).  
In regards to claim 10, Kristensen as modified by Overgaard teaches the door lock of claim 1, wherein the at least one gear includes a position gear (Overgaard the gear of 35), and the position sensor includes a potentiometer (Overgaard 35, see page 14 lines 9-24 and page 4 line 25 – page 5 line 10) coupled to the position gear (Overgaard See fig 6a).  
In regards to claim 11, Kristensen as modified by Overgaard teaches the door lock of claim 10, wherein the position gear is rotatably coupled to the thumb turn (Overgaard see fig 6a).  
In regards to claim 13, Kristensen as modified by Overgaard teaches the door lock of claim 11 wherein the at least one gear includes an intermediate gear (Overgaard 34) coupled between the position gear and the drive wheel (Overgaard fig 6a).  
In regards to claim 14, Kristensen as modified by Overgaard teaches the door lock of claim 13, further comprising a clutch (Kristensen 16) with a drive gear (Kristensen 11) that is directly coupled to teeth of the drive wheel, wherein the intermediate gear is directly coupled to the drive gear, and the position gear is directly coupled to the intermediate gear (Kirsten fig 2 and Overgaard fig 6a).
In regards to claim 17, Kristensen teaches a door lock comprising: a body adapted to be mounted to a door (See fig 1); a lock drive (See fig 2 and 6) including a drive wheel (8) movably mounted to the body for rotation about a lock drive axis (See fig 2 axis of 9) and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (6) movably mounted to the body and adapted for manual movement between at least two positions, the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive; a drive train (12) including a motor (8) mounted to an inner face of the body (See fig 4), the drive train adapted to move the lock drive in response to movement of the motor.
However, Kristensen does not teach a position sensor (35) including at least one gear (34) coupling the position sensor to the drive wheel mounted to the inner face of the body and adapted to detect a position of the lock drive independent of movement of any drive train component operating to move the lock drivel (See fig 6a).
Overgaard teaches a similar device with a position sensor including at least one gear coupling the position sensor to the drive wheel mounted to the inner face of the body and adapted to detect a position of the lock drive independent of movement of any drive train component operating to move the lock drivel.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Overgaard’s position sensor in Kristensen’s door lock in order to be able to detect the position of Kristensen’s lock drive.
Kristensen in view of Overgaard teaches wherein at least a portion of the drive wheel, motor and at least one gear of the position sensor are located in a common plane that is perpendicular to the lock drive axis (Kristensen fig 4 it stands to reason that since overgaards position sensor is in line with the drive wheel such would be the case when integrated with Kristensen and thus this limitation met).  
In regards to claim 18, Kristensen as modified by Overgaard teaches the door lock of claim 17, wherein the at least one gear includes a position gear (Overgaard gear of 35) that is coupled to the lock drive for movement with the lock drive, the position gear being independent of any drive train component used to move the lock drive (Overgaard See fig 6a).
In regards to claim 19, Kristensen as modified by Overgaard teaches the door lock of claim 17, further comprising a clutch mechanically arranged between the motor and the lock drive, the clutch being adapted to selectively couple and uncouple the drive motor from the lock drive based on movement of the motor (Overgaard figs 3a-3c).  
In regards to claim 22, Kristensen as modified by Overgaard teaches the door lock of claim 17, wherein the position sensor is coupled to the lock drive to rotate in response to movement of the thumb turn (Overgaard see fig 6a).  
In regards to claim 24, Kristensen as modified by Overgaard teaches the door lock of claim 17, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (Kristensen see fig 4).  
In regards to claim 25, Kristensen as modified by Overgaard teaches the door lock of claim 24, wherein the lock drive includes a lock tailpiece (Kristensen 4) coupled to the drive wheel (Kristensen see figs 4-5).  
In regards to claim 26, Kristensen as modified by Overgaard teaches the door lock of claim 17, wherein the at least one gear includes a position gear (Overgaard gear of 35), and the position sensor includes a potentiometer coupled to the position gear (Overgaard 35).  
In regards to claim 27, Kristensen as modified by Overgaard teaches the door lock of claim 26, wherein the position gear is rotatably coupled to the thumb turn (Kristensen see fig 4).  
In regards to claim 29, Kristensen as modified by Overgaard teaches the door lock of claim 26, wherein the at least one gear includes an intermediate gear (Overgaard 34) coupled between the position gear and the drive wheel (Overgaard fig 6a).  
In regards to claim 30, Kristensen as modified by Overgaard teaches the door lock of claim 29, further comprising a clutch with a drive gear that is directly coupled to teeth of the drive wheel, wherein the intermediate gear is directly coupled to the drive gear, and the position gear is directly coupled to the intermediate gear (Kristensen See fig 3-4 and Overgaard see fig 6a).

Claim(s) 4-5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen in view of Overgaard as applied to claims 1-3, 6, 8-11, 13-14, 17-19, 22, 24-27, and 29-30 above, and further in view of Cao CN 106703532 A.
In regards to claim 4, Kristensen as modified by Overgaard teaches the door lock of claim 2, wherein the clutch includes a clutch gear (Kristensen 11) having a pivot axis (Kristensen 15) such that the clutch gear can move relative to the body along a two dimensional pathway (Kristensen See fig 2).  
However, Kristensen in view of Overgaard does not teach the clutch gear is mechanically arranged to move within a curved slot of the body.
Cao teaches a curved slot for a similar clutch mechanism (See fig 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have incorporated the teaching of a guiding slot in Kristensen in view of Overgaard in order to prevent failure due to over rotation.
In regards to claim 5, Kristensen as modified by Overgaard teaches the door lock of claim 4, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (Kristensen See fig 2).  
In regards to claim 20, Kristensen as modified by Overgaard teaches the door lock of claim 19, wherein the clutch includes a clutch gear (Kristensen 11) having a pivot axis (Kristensen 15) such that the clutch gear can move relative to the body along a two dimensional pathway (Kristensen See fig 2).  
However, Kristensen in view of Overgaard does not teach the clutch gear is mechanically arranged to move within a curved slot of the body.
Cao teaches a curved slot for a similar clutch mechanism (See fig 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have incorporated the teaching of a guiding slot in Kristensen in view of Overgaard in order to prevent failure due to over rotation.
In regards to claim 21, Kristensen as modified by Overgaard teaches the door lock of claim 20, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (Kristensen See fig 2).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Furusaki JP H07197708 A - teaches a similar clutch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675